                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF ILLINOIS            dUSGE 6TUS
                      EASTERN DIVISION
                                       ilflAGiSfR/iIE J[.JD6E
UNITED STATES OF AMERICA                                      VALtXz
                               Case No. 18 CR 495
              v.
                                            Violation: Title L8, United States
IVAN PARKER                                 code,Sectionle5l(a)
                                                                       / F I LE D
                                     COT]hI'T ONE                            OCT   r 7 ZltB
      The SPECIAL AUGUST 2017 GRAND JURY charges:                          THOMAS G. BRUTON
                                                                       CLERK, U.S. DISTRICT COURT
      On or about Jruly 27, 2018, at Chicago, in the Northern District of Illinois,

Eastern Division,

                                    IVAN PARKER,

defendant herein, obstructed, delayed, and affected "commerce," as defined in

Title 18, United States Code, Section 1951(b), and the movement of articles and

commodities   in    commerce,   by robbery, in that defendant unlawfully took       and

obtained United States currency from the person and in the presence of an employee

of Loomis Armored U.S., against his will by means of actual and threatened force,

and fear of injury to that employee;

      In violation of Title 18, United States Code, Section 1951(a).
                                FORFEITI.JRE ALLE GATION

      The SPECIAI AUGUST 2017 GRAND JURY further alleges:

      1.     Upon conviction of an offense in violation of Title 18, United States Code,

Section 1951(a), as set forth in this Indictment, defendant shall forfeit to the United

States of America any property which constitutes and is derived ftom proceeds

traceable   to the     offense,     as provided in Title 18, United States          Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

      2.     The property to be forfeited includes, but is not limited to:

             a)      A     personal money judgement          in the amount equal to the
outstanding proceeds derived from the offense in violation of Title 18, United States

Code, Section 1951(a), estimated to be approximately $55,000; and

             b)   The following specific property:

                      i.   approximately $24,780 seized          by law enforcement on
                           September L4,2018, from    41"9   North Broadway, Apartment B,
                           Joliet, Illinois;

                     11.   approximately $7,010 seized by law enforcement on August
                           10,20L8, from 4244 West Cermak, Chicago, Illinois;

                    111.   a   white 2Ol3 Buick Sedan, VIN 1G4PS5SK5D4L26093;

                    lv. pair of stud earrings;

                     V.    silver-colored earrings;

                    vi. gold-colored earrings;

                   vii. gold-colored necklace;

                   viii. Samsung television;

                    ix. PlayStation with two controllers;
                       x. LG phone with pink cell phone case;
                      xi.    LG phone;

                     xii.    iPhone;

                    xiii.    Samsung phone;

                    xiv.     ZTE Model2,828 cell phone, serial number 3297648557AC;

                     xv.     LG cellular telephone, serial number S06CQYQ071650; and

                    xvi.     LG cellular telephone, serial number 5flCqJ21436156.

      3.     If any of the property described above, as a result of any aet or omission

by a defendant: cannot be located upon the exercise of due diligence; has           been

transferred or sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled   with other property which cannot be divided without difficulty, the
United States of America shall be entitled to forfeiture of substitute property,      as

provided in Title   21",   United States Code Section S53(p).

                                                   A TRUE BILL:




                                                   FOREPERSON



UNITED STATES ATTORNEY
